Citation Nr: 1714262	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for symptoms to include polyarthralgia and fatigue due to an undiagnosed illness associated with service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Entitlement to service connection for exposure to depleted uranium.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to August 1986 and from August 1986 to June 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for symptoms including polyarthralgia and fatigue due to an undiagnosed illness associated with service in the Southwest Asia theater of operations during the Persian Gulf War.  Unfortunately, this matter must be remanded for another VA examination.

The Veteran was provided a VA medical opinion in May 2009.  The opinion diagnosed the Veteran with polyarthralgia of an unknown etiology.  Additionally, the Veteran was provided another VA opinion in September 2015 which indicated that the Veteran had fatigue that was likely due to an unknown illness or the result of chronic alcohol overconsumption or chronic tobacco use.  This is sufficient to trigger VA's duty to assist; see McLendon v. Nicholson, 20 Vet. App. 79 (2006); because a diagnosis of polyarthralgia of an unknown etiology could be indicative of a diagnosis of fibromyalgia; see Stankevich v. Nicholson, 19 Vet. App. 470 (2006); and fatigue possibly due to an unknown illness could be indicative of chronic fatigue syndrome.  See 38 C.F.R. § 3.317(a)(2)(i) (indicating that fibromyalgia and chronic fatigue syndrome are conditions subject to the statutory presumptions for certain disabilities occurring in Persian Gulf veterans).  Therefore, this matter must be remanded for an additional VA examination.

The Board finds that the issue of entitlement to service connection for exposure to depleted uranium is inexplicably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, this issue must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran VA treatment records with the claims file.

2.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  Does the Veteran have a diagnosis of chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder?  Why or why not?

2b.  What is the significance if any of the May 2009 VA opinion indicating that the Veteran had polyarthralgia of an unknown etiology and the September 2015 VA opinion indicating that the Veteran had fatigue possibly related to an undiagnosed illness?  Why?

2c.  Is there any diagnosis other than chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder that can explain the Veteran's symptoms of fatigue or polyarthralgia?  Why or why not?

2d.  If there is any diagnosis other than chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder that can explain the Veteran's symptoms of fatigue or polyarthralgia, is it at least as likely as not (50 percent or more) that a medical link exists between such a diagnosis and an in-service incurrence.  Why or why not?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




